Citation Nr: 0329021	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  97-31 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative arthritis of the left knee prior to October 
1, 2002. 

2.  Entitlement to an initial rating in excess of 30 percent 
for degenerative arthritis of the left knee with total knee 
replacement from October 1, 2002.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs 

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

Jay Som, Law Clerk
REMAND 

The veteran served on active duty from July 1953 to May 1955. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in November 1996 and October 
2001 of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Winston-Salem, North Carolina.  The styling of 
the issues on the front page of this decision reflects the 
ratings for different periods of time during the appeal, 
following the initial grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Recently, the United States Court of Appeals for the Federal 
Circuit held that when additional relevant evidence is 
obtained by the Board that was not initially considered by 
the RO, the Board must refer the evidence to the RO for 
review unless this procedural right is waived by the 
appellant.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In this case, the 
Board has obtained additional evidence, but a waiver has not 
been obtained. 

Also, Board development requested in June 2003, asked that 
the veteran undergo a VA orthopedic examination with findings 
relative to the rating factors set forth in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  This was not done.  Under VCAA, VA's 
duty to assist the veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disabilities.  Therefore, the 
veteran should undergo additional VA examination.  

Further, in September 2003, the United States Court of 
Appeals for the Federal Circuit invalidated the less than 
one-year response period contained in 38 C.F.R. 
§ 3.159(b)(1), which was cited in the March 2001 letter, 
addressing the Veterans Claims Assistance Act of 2000 (VCAA).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 
2003).  

For these reasons, the Board determines that further 
procedural development is required.  Accordingly, the case is 
REMANDED for the following action: 

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
extent of the veteran's left knee 
disability.  Range of motion testing, in 
degrees, should be performed and the 
examiner should explain what is 
considered normal range of knee motion.  
The examiner should indicate whether 
there is ankylosis of the left knee and 
if so, whether it is favorable or 
unfavorable and the angle of flexion or 
extension.  The examiner should also 
relate if there is any weakened movement, 
excess fatigability, and/or 
incoordination present.  Whether the 
veteran exhibits pain with use of the 
affected joint should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  This should be done 
pursuant to the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiner should order X-rays if indicated 
and should review them prior to 
completing his or her examination report.  
Send the claims folder to the examiner 
for review prior to the examination.  The 
examiner should note that the claim 
folder has been reviewed.  

2.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  

3.  After compliance with the VCAA, 
adjudicate the claim,  The possibility of 
the assignment of a staged rating for the 
left knee should be addressed.  
See Fenderson, supra.  If the benefits 
sought on appeal remain denied, prepare a 
supplemental statement of the case (SSOC) 
and send it to the veteran and his 
representative.  Also provide an 
appropriate period of time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	G. JIVENS-McRAE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



